UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
TOYLAWUO TON TON CIVIL DOCKET NO. 1:19-CV-00765-P
GALTOGBAH,
Plaintiff
VERSUS JUDGE DRELL
JOHN DOE, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 14), noting the absence of
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that the Complaint and Amended Complaint (Docs. 1, 9) are
hereby DENIED and DISMISSED WITH PREJUDCE under §§ 1915(e)(2)(b) and
1915A. |

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

fe
THUS DONE AND SIGNED at Alexandria, Louisiana, this / J day of March,

SS

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

2020.

 
